Citation Nr: 0531205	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for achy 
joints, to include arthritis of multiple joints.

2.  Entitlement to service connection for achy joints, to 
include arthritis of multiple joints.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1941 until 
September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in October 2003.  
At that time, a remand was ordered to accomplish additional 
development.  Although that remand indicated that this appeal 
stemmed from a March 2000 rating decision, upon further 
review of the record, and with resolution of doubt in the 
veteran's favor, the Board finds that documents of record are 
sufficient to establish a timely completed appeal as to the 
August 1999 rating decision.

The Board observes that an October 2004 correspondence from 
the veteran appears to seek entitlement to service connection 
for post-traumatic stress disorder (PTSD).  This issue has 
not yet been adjudicated by the RO.  Therefore, the matter is 
referred back to the RO for appropriate action.

The issue of entitlement to service connection for achy 
joints, to include arthritis of multiple joints, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  An unappealed October 1945 rating decision denied 
entitlement to service connection for achy joints. 

2.  The evidence added to the record since the October 1945 
rating decision, when viewed in the context of the entire 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1945 rating decision which denied entitlement 
to service connection for achy joints, is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the October 1945 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for achy 
joints have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. § 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of his/her and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, a May 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a 
November 2000 personal hearing before the RO and a June 2003 
videoconference hearing before the undersigned, are 
affiliated with the claims folder.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria 

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim prior to this date, the earlier version of the law, 
as outlined above, remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2005).



Analysis

The veteran initially raised a claim of entitlement to 
service connection for achy joints in October 1945.  That 
claim was denied in an October 1945 rating decision.  Notice 
of the October 1945 rating decision, and the veteran's 
appellate rights, were provided the next month.  The veteran 
did not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

The rating decision on appeal, dated in August 1999, and 
rating decisions in January 2000 and March 2000, found that 
new and material evidence to reopen a claim of entitlement to 
service connection for achy joints had not been received.  

The evidence of record at the time of the October 1945 rating 
decision included the veteran's service medical records.  The 
service medical records demonstrate multiple complaints of 
intermittent joint pain involving the hips, knees, shoulders 
and jaw.  Such complaints were first documented in April 1945 
and continued through August 1945.  An April 1945 treatment 
record contained a diagnosis of acute arthritis, knees and 
hips.  

Subsequent to the last final rating decision in October 1945, 
the additional evidence added to the claims folder consists 
of reports of VA post-service treatment and examination, 
including two letters written by a VA staff physician.  

X-ray studies dated in May 1946 did not reveal any osseous, 
joint or soft tissue pathology of the right shoulder, left 
knee, pelvis or either hip.  

On VA examination in November 1998, the diagnoses included 
arthritis of unknown etiology, involving the shoulders, 
knees, hips, cervical spine and right elbow, and chronic pain 
syndrome of the lower extremities secondary to overlapping 
syndrome of polyarthropathy and severe varicosities.

Also added to the record was a June 2003 letter written by R. 
H., M.D.  Additionally, medical texts regarding arthritis 
have been submitted.  Finally, the veteran's statements in 
support of his claim, to include transcripts of hearing 
testimony provided before the RO in November 2000 and before 
the undersigned, via videoconference in June 2003, have been 
affiliated with the claims file.

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
post service clinical evidence submitted subsequent to the 
last final prior denial by the RO in October 1945, 
demonstrates a current disability.  Indeed, letters written 
in February 2000 and December 2000 by a VA Staff Physician 
confirm that the veteran was then receiving treatment for 
severe osteoarthritis of multiple joints.  Moreover, a June 
2003 letter written by R. H., M.D. reflects a diagnosis of 
calcium pyrophosphate deposition disease.  VA clinical 
records dated in 2004 reveal continued complaints of joint 
pain and a VA treatment record dated in January 2005 contains 
further diagnoses of severe arthritis of the knees and 
osteoarthritis of the lumbosacral spine.  

The above evidence not previously of record at the time of 
the October 1945 rating decision is new.  Although an April 
1945 clinical report of record at the time of the October 
1945 RO denial contained a diagnosis of "acute" arthritis, 
the additional evidence demonstrates a current chronic 
disability, and as such, is not cumulative of the clinical 
finding of acute arthritis associated with the claims file at 
the time of the October 1945 RO denial.  For this reason, 
such evidence is deemed to be "new" within the meaning of 
38 C.F.R. § 3.156(a).  

Further, additional evidence received since the October 1945 
RO denial is found to be material.  To be material, the 
evidence must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).  

In a December 2000 letter, a VA staff physician offered his 
opinion that the veteran's current osteoarthritis is the same 
disease that the veteran had in 1945.  Such opinion therefore 
causally relates the current disability to active service.  
As the opinion directly addresses the issue of nexus, 
critical to substantiating a service connection claim, the 
requirements of materiality under 38 C.F.R. § 3.156(a) have 
been satisfied.  Accordingly, the claim is reopened and to 
this extent the appeal is granted.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for achy joints, 
to include arthritis of multiple joints, is reopened, and to 
this extent the appeal is granted.


REMAND

Having determined that new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for achy joints, to include arthritis of 
multiple joints, the claim must be considered on the merits, 
de novo.  In this vein, it is noted that the RO has not yet 
adjudicated the merits of the reopened claim. Indeed, a 
review of the May 2005 supplemental statement of the case 
clearly shows that the claim was not reopened at that time, 
indicating that the RO never reached consideration of the 
merits of the claim.  For the Board at present to consider 
the merits of the matter on appeal would prejudice the 
veteran by denying him a "review on appeal."  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter as to the 
reopened service connection claim which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him of which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2. After compliance with the notice and 
development requirements (including any 
additional examinations or other 
development deemed necessary by the RO), 
adjudicate, on a de novo basis, the 
reopened claim of entitlement to service 
connection for achy joints, to include 
arthritis of multiple joints, considering 
all evidence received since issuance of 
the most recent Supplemental Statement of 
the Case. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


